Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 8/11/2020 and IDS filed on 8/11/2020. Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2021/0295610 A1) in view of Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1).

As per claim 1, Lee discloses:
A system for operating an electric-vehicle charging station, comprising: 
a camera configured to capture an image of a vehicle number of a parked vehicle (See Para [0034]-[0035], i.e. LPR device…recognize a vehicle number by taking and analyzing front and/or rear images…include camera, See Figure 1, i.e. LPR 157_1);
 a charging module configured to supply a charging power to the parked vehicle (See Figure 1, i.e. Charger 156_1 & Para [0034]-[0035], i.e. charger 156_1); 
a controller configured to receive the captured image from the camera, extract the vehicle number of the parked vehicle from the captured image, and permit the supply of the charging power by the charging module when the extracted vehicle number corresponds to an electric vehicle (See Para [0034]-[0036], i.e. LPR device…recognize a vehicle number by taking and analyzing front and/or rear images…include camera, See Figure 1, i.e. LPR 157_1, See Para [0037]-[0040], i.e. charger management unit 240…perform all processing…charging the vehicle 140 and the charger 156 –[prior art recognize matching electric vehicle , not issuing violation for the electric vehicle, allow charge of the vehicle and collecting fee is considered as permitting of charging as cited above]); and 
an interface module configured to notify a guide message on a screen or in an audio under a control of the controller (See Para [0039], i.e. notification to any sound system …or warning message, Para [0047]-[0048], i.e. notification to a user devices…sound), 
wherein, when the extracted vehicle number does not correspond to the electric vehicle, the controller notifies the parked vehicle that a penalty is imposed to the parked vehicle through the interface module (See Para [0039], i.e. notification to any sound system …or warning message, Para [0047]-[0048], i.e. notification to a user devices…sound), and 
the controller transmits the extracted vehicle number as a number of an illegally parked vehicle to a server (See Para [0039], i.e. transmit parking violation, See Para [0047]-[0048]).
Lee does not discloses: when a time during which the parked vehicle is not moved exceeds a set time after the notification, the controller transmits the extracted vehicle number as a number of an illegally parked vehicle to a server. 	However, Gopalakrishnan discloses: when a time during which the parked vehicle is not moved exceeds a set time after the notification, the controller transmits the extracted vehicle number as a number of an illegally parked vehicle to a server (See Para [0165]-[0167], i.e. notification for the first user...continued to occupied for more than the violation time threshold…identification …vehicle parameter…determine penalty).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of 

Gopalakrishnan into the teaching of Lee because it would allow parking garage to 

maintain a trade-off between higher generated parking revenue and the reduced 

likelihood of the vehicle owners accepting considerable penalties (See Para [0004]).


As per claim 2, Lee and Gopalakrishnan discloses all of the features of claim 1
as discloses above wherein Gopalakrishnan also discloses when it is determined that the parked vehicle is moved within the set time after the notification, the controller deletes a data of the extracted vehicle number (See Para [0165]-[0167], i.e. notification for the first user...continued to occupied for more than the violation time 

As per claim 3, Lee and Gopalakrishnan discloses all of the features of claim 1
as discloses above wherein Lee also discloses wherein the controller receives one or more information of a charging time, a charged amount, and a charging cost through the interface module, and when the charging module corresponds to a rapid charging module, notifies the parked vehicle of a parking limit time through the interface module (See Para [0040], i.e. charging has been completed, See Para [0049], i.e. charging time, Para [0039], i.e. notification to any sound system …or warning message, Para [0047]-[0048], i.e. notification to a user devices…sound).

As per claim 4, Lee and Gopalakrishnan discloses all of the features of claim 3
as discloses above wherein Lee also discloses when it is determined that the parking limit time has elapsed after the supply of the charging power by the charging module, the controller transmits the extracted vehicle number as a vehicle number of the vehicle which has been parked over the parking limit time, to the server (See Para [0040], i.e. charging has been completed, See Para [0049], i.e. charging time, Para [0039], i.e. notification to any sound system …or warning message, Para [0047]-[0048], i.e. notification to a user devices…sound).

As per claim 5, Lee and Gopalakrishnan discloses all of the features of claim 1
.


Allowable Subject Matter
5.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 6 and 7, wherein claims 8 and 9 depend on claim 6, and wherein claim 10 depend on claim 7.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851